Case: 14-12542   Date Filed: 03/19/2015   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-12542
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 1:12-cr-00118-TWT-LTW-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                  versus

ANDREW BENFORD,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (March 19, 2015)

Before TJOFLAT, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

     Andrew Benford appeals his conviction for knowingly possessing a firearm
               Case: 14-12542     Date Filed: 03/19/2015    Page: 2 of 3


and ammunition as a convicted felon. 18 U.S.C. §§ 922(g)(1), 924(a)(2). Benford

challenges the denial of his motion for a mistrial. We affirm.

      After the government rested its case, Benford moved for a mistrial based on

an alleged violation of his right to confront and cross-examine a confidential

informant who had identified Benford as a firearms dealer and contacted him on

behalf of federal agents. Benford argued that his “understanding from the

Government was . . . [it would] call the [informant]” as a witness, but the

government instead called Allan McLeod, an agent of the Bureau of Alcohol,

Tobacco, Firearms and Explosives, and Stephen McKesey, an investigator with the

Atlanta Police Department, to testify about statements that the informant had made

to them “related to [Benford’s] identity, his selling guns, [and his] ability to sell

guns.” The district court denied Benford’s motion.

      The district court did not abuse its discretion when it denied Benford’s

motion for a mistrial. The statements by the confidential informant to the law

enforcement officials were admissible as non-hearsay because the statements were

“relevant to explain the course of the officials’ subsequent investigative actions.”

United States v. Ransfer, 749 F.3d 914, 925 (11th Cir.), cert. denied, 135 S. Ct. 392

(2014). The agents testified that the confidential informant had proved reliable in

the past; had identified Benford as a firearms dealer; and had showed McLeod text

messages that the informant had exchanged with Benford when arranging to


                                           2
               Case: 14-12542    Date Filed: 03/19/2015   Page: 3 of 3


purchase a firearm from him. The government introduced the informant’s

statements to explain why the agents decided to investigate Benford; how

McKesey knew where to meet Benford; and how McKesey knew with whom to

transact. And after Benford objected to McLeod’s testimony as hearsay, the district

court instructed the jury to consider the testimony “for the limited purpose of

explaining [McLeod’s] conduct and for that reason only.”

       Even if we were to assume that the district court erred, any error was

harmless. McKesey’s testimony was sufficient to prove that Benford knowingly

possessed a firearm. See United States v. Gari, 572 F.3d 1352, 1362–63 (11th Cir.

2009). McKesey purchased a firearm from Benford and positively identified him

as the seller during trial.

       We AFFIRM Benford’s conviction.




                                          3